Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 15, 2022

                                      No. 04-21-00327-CV

  NETFLIX, INC.; Netflix Worldwide Entertainment, LLC; Kyoko Miyake; Sarit G. Work;
Samantha Knowles; Kate Gill; Jigsaw Productions, LLC; Muddy Waters Productions LLC; Alex
  Gibney; Philip Ross; Jo Ann Rivera; Laura A. Martinez; Brittany A. Martinez; Michelle C.
                              Martinez; and Jose H. Martinez,
                                        Appellants

                                                 v.

                                         Tonya BARINA,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI04501
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        On January 27, 2022, we set this cause for submission by oral argument on February 24,
2022.
       Because of intervening scheduling conflicts, we withdraw our February 24, 2022
submission date.
       We set this cause for submission by oral argument on Thursday, March 24, 2022, at 9:00
a.m., before a panel consisting of Justice Patricia O. Alvarez, Justice Irene Rios, and Justice Beth
Watkins. Oral argument will be held virtually via the Fourth Court of Appeals’ Zoom license.
       Counsel will receive a separate e-mail that will contain a link for the oral argument.
Counsel are admonished as follows:
       1. The link to Zoom is only for counsel presenting argument and is not to be shared with
any other person. Counsel will need a computer or other electronic device with a camera, a
microphone, and access to the Internet. If counsel intends to present any exhibits during oral
argument, any such exhibits must be electronically filed by noon on the day before argument.
       2. The argument will be live streamed to the Court’s YouTube channel for the benefit of
the public. The argument can be accessed using the following link:
                 https://www.youtube.com/channel/UCiaWJQ7eW5OQIALdyLN6s3A
       3. Counsel are encouraged to familiarize themselves with the Zoom platform. The
Clerk of the Court will contact counsel no later than the week before argument to verify
connectivity and equipment.
       4. Counsel must wear court-appropriate attire and choose an appropriate background.
       5. The time for oral argument will be allotted as follows:
              Appellant’s opening argument     20
              Appellee’s response               20
              Appellant’s rebuttal             10
See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 9.1.
        If a participant’s link is disconnected during argument, timing of the argument will stop
until the participant is able to reconnect.


       Entered on this 15th day of February, 2022.
                                                                    PER CURIAM


ATTESTED TO: ________________________________
                MICHAEL A. CRUZ, Clerk of Court